DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 03/22/2021.
Claims 1-14 and 16-19 are pending. Claims 1, 5-7 and 19 are currently amended. Claims 2-4, 8-10 and 16-18 are previously presented. Claims 11-14 remain withdrawn. Claim 15 remains cancelled. Claims 1-10 and 16-19 are hereby examined on the merits. 
Claim Objections
Claim 7 is objected to because of the following informalities:  “step c)” in line 2 should read “step b)”, given that the paste is produced in step b).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein cubes of the shaped savoury concentrate produced retain shape when placed in a hot air circulation oven at 125 ºC for 3 minutes”. However, it is not clear if “cubes” further limits the shaped savoury concentrate of claim 19. In other words, does the limitation “shapes” further limit the shaped concentrate of claim 19 by requiring the shaped savoury concentrate being in the shape of a cube, or the shaped concentrate of claim 1 have to be a cube in shape? Further, the scope of the claim is indefinite for the reason that it is not clear a shaped savory concentrate at what state is considered that the shape is retained after heating, and at what state is considered that the shape is not retained. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farr EP 2651240 B1.
Regarding claims 1, 5-6 and 17, Farr teaches a process of preparing a shaped savory concentrate (e.g., stock cube) having a water activity of less than 0.6 and a total fat content of 0-15% by weight ([0001; 0031; 0028]), said process comprising combining fat, sugar, salt, MSG, starch, water, etc. into a paste, and shaping the paste into a shaped article (e.g., cube) by extrusion, wherein said fat comprises at least 30 wt. % of vegetable oil (e.g., 100% palm fat) and the palm fat being in a liquid state when it is combined with the edible salt and other ingredients ([0011-0012; 0028-0029; 0019-0022; 0026; 0035-0038; 0045]).
Farr teaches that the stock cube comprises 0-15% fat, the upper limit of which overlaps with the lower limit of fat recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Farr teaches that the stock cube comprises 0-15% fat, 1-70 % sodium chloride, less than 50% sugar (e.g., monosaccharide), less than 50% glutamate (e.g., MSG), 1-50% starch and 2-15% edible polar liquid (e.g., water) ([0011; 0028-0029; 0019-0022; 0026], thus overlapping with or encompassing those ratios of the ingredients as recited in claims 1, 5 and 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Farr as recited above teaches mixing all the ingredients but does not specifically teaches mixing salt, sugar, glutamate, starch and fat first and then further mixing with an edible liquid. However, the selection of any order of mixing ingredients is prima facie 
Regarding claim 4, Farr teaches that the stock cube comprises 2-15% water ([0029]), thus reading on the limitation “wherein the polar liquid contains 20-100 wt. % of fluid selected from water, liquid polyols, ethanol and combinations thereof”.
Regarding claim 9, Farr teaches that the stock cube after extrusion has a weight of 1-50 grams ([0033]).
Regarding claim 16, Farr teaches mixing fat with other ingredients but does not teaches a second step adding fat. However, given that adding fat to prepare a stock cube is already known in the art, splitting the fat adding step into two or duplication of fat adding step is prima facie obvious, absent a clear showing of unexpected result associated with the step. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144. Further, given that Farr teaches that the final stock cube comprises 0-15% fat, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of fat added to the mixture in splitting the fat adding step into two or duplication of fat adding step as long as the total fat in the cube meets the recited amount.
Regarding claim 18, Farr teaches that the stock cube has a hardness lower than 50 N (0016]), which overlaps with that recited in the claim. In the case where the prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 19, Farr teaches what has been recited above but does not teach that the stock cube retains shape when placed in a hot air circulation oven at 125 ºC for 3 minutes. However, given that the stock cube as disclosed by Farr is prepared from the essentially same raw materials at overlapping amounts as the claimed method and is prepared using the same extrusion method, it logically follows that the stock cube has the same heat stability as the shaped savoury concentrate. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Farr as applied to claim 1 above, and further in view of Froehlich WO 03/000077 A1.
Regarding claim 2, Farr teaches what has been recited above but is silent regarding the particle size of the salt. In the same field of endeavor, Froehlich teaches a method making a soft bouillon tablet using sodium chloride that has a mean diameter of 120-600 microns (page 5 line 21-27). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Farr by using sodium chloride salt of 120-600 microns for the reason that the prior art has prima facie obviousness determination. See MPEP 2144.07. 
Sodium chloride salt with a mean diameter of 120-600 microns reasonably falls within or overlaps with the mass weighted average diameter recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 3, Farr as recited above teaches palm fat ([0045]). Farr also teaches that the “amount of lipid which is not crystallized at 20°C is more than 50 wt%, preferably more than 80 wt%, even more preferably more than 90 wt%, even more preferably more than 95 wt%, based on the weight of the total lipid content of the cube” ([0028]). 
Further, Froehlich teaches that sunflower oil is suitable for use in a soft bouillon cube (Example 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Farr by using sunflower oil as the fat source for the stock cube, for the reason that the prior art has established that sunflower oil is an art- recognized vegetable oil suitable for use in a bouillon cube. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Sunflower is oil is the fat that has a N20 of less than 5% as recognized by Froehlich (page 3 line 10-12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farr as applied to claim 1 above, and evidenced by Ewald US Patent Application Publication No. 2017/0367384.
Regarding claim 7, Farr teaches that solid palm fat is in the form of molten fat before being mixed with other ingredients ([0045]). Palm fat is known to have a N20 of 79-85% (Ewald, [0236]), which falls within that recited in the claim.
Farr teaches mixing fat with other ingredients but does not teaches another step of adding fat to the rest of the ingredients. However, given that mixing fat with other ingredients to prepare a stock cube is well known and practiced in the art of making bouillon cube, splitting the fat adding step into two, or duplication of fat adding step is prima facie obvious, absent a clear showing of unexpected result associated with the step. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144. Further, given that Farr teaches that the final stock cube comprises 0-15% fat, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of fat added to the mixture in splitting the fat adding step into two or duplication of fat adding step as long as the total fat in the final stock cube meets the recited amount.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Farr as applied to claim 1 above, and further in view of Achterkamp WO 2013/064449 A1.
Regarding claim 8, Farr teaches that solid fat is melted and sugar is heated up to 60 ºC before mixing with other ingredients ([0045]). 
Further, in the same field of endeavor, Achterkamp teaches a method of preparing bouillon cube by extrusion in which solid fat is molten by heating to 40-80 ºC before being added to other ingredients (page 3, line 11-12; page 10, line 15-19; page 11, line 10-13). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Farr by heating the palm fat to 40-80 ºC so as to suitably melt the solid fat.
Given that Farr teaches the temperature of sugar and water is 60 ºC, and Achterkamp teaches that molten fat has a temperature of 40-80 ºC, it logically follows that the temperature of mixing overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farr as applied to claim 1 above, and further in view of Tamagni US Patent No. 6,099,888.
Regarding claim 10
The temperature as disclosed by Tamagni overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Response to Declaration
The declaration under 37 CFR 1.132 filed 03/22/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action because:  
The showing is not commensurate in scope with the claim 1. First, without more information, it is not clear if the HB palm oil multi frac (PO) used in the declaration (e.g., Table 1 of the declaration) is such that it meets the claim limitations that said fat comprising at least 30% vegetal oil and that said fat being in a liquid state when combined with salt and particulate. Second, para. 6 of the declaration shows that in making a concentrate according to the process of claim 1, edible salt, particulate ingredients, fat etc. are first combined and then mixed with water and molten fat dfPOs. However, claim 1 does not recite a step of adding molten fat. Third, there is no adequate basis to conclude that salt, particulate ingredients, fat etc. mixed at a proportion that is different than those of Table 1 of the declaration but still meets the proportions recited in claim 1 will still behave the same when they are subjected to the processes recited in para. 6-7 of the declaration. In other words, one cannot tell if subjecting a mixture of salt, particulate ingredients, fat, etc. to the same processes of para. 6-7 of the declaration will lead to the same results if the amounts of aforementioned ingredients are different from those recited in Table 1 but still meet the 
Further, MPEP 716.02 (e) states that an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In the instant case, the Farr reference that is applied in rejecting claim 1 teaches mixing all ingredients in one pot ([0035]) and in a preferred embodiment of Farr the dry ingredients are mixed first then the mixture of sugar and water is added before fat is added to the mixture. However, in the comparative process recited in para. 7 of the declaration, the process comprises mixing all dry ingredients, then adding water and then adding fat. As such, it does not appear that the claimed process is being compared with the closed prior art in the showing.  Applicant is reminded that it will make more sense if the claimed subject matter is compared with Farr.
In para. 9 of the declaration, applicant compares the bouillon cube obtained from the claimed process with a commercial bouillon cube and observe the bouillon cube of the claimed invention is superior. However, such a comparison does not appear to be relevant to the outstanding rejection, for the reason that it is not clear what process is being used to obtain the commercial bouillon cube and what the commercial bouillon cube is made of.
For the forgoing reasons enumerated above, the showing in the declaration is found not be sufficient in rebutting the prima facie case of obviousness.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. Specifically, applicant is invited to refer to “Response to Declaration” set forth above for the details that the office determines that the declaration is not sufficient in rebutting the outstanding prima facie case of obviousness.
For the same reasons, applicant’s arguments regarding the pending dependent claims are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Nikki H. Dees/Primary Examiner, Art Unit 1791